DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 18-36 as filed in a preliminary amendment on 4/12/2021 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2021 and 8/9/2022 were filed before the mailing date of the first Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-26 and 29-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite compounds present in a natural material, avocado seed. This   judicial exception is not integrated into a practical application because the claims merely recite compounds isolated from a natural material.  Claim 32 and dependent claims are  product-by-process claim. A product-by-process claim is not limited by manipulations of process steps only the structure implied by the steps, which is a natural compound isolated from avocado seeds. Claims 20 and 21  are directed to an edible material comprising the compound of the invention.  A naturally occurring material comprising the compound is therefore not precluded. Claims 29 and 30 are directed to the properties of the natural compounds. Claim 36 is directed to an acylated compound, that may be naturally present. A freeze-dried natural material in claim 31 or an isolated material in claims 22-25 is not different from its naturally occurring counterpart
According to applicant’s disclosure,   the claimed compounds are synthesized or alternatively isolated from avocado seed (page 20 line 21-28). Applicant   further   discloses   that   a natural exudate from avocado has colorant properties (page 3 lines 19-22).  
The claimed compounds are analyzed to determine if separating them from surrounding material in the seed has resulted in the purified compounds having markedly different characteristics from their naturally occurring counterpart. Based on the limited background information, there is no indication that purified compounds have any characteristics (structural, functional, or otherwise) that are different from naturally occurring compounds in avocado seed. The claim therefore encompasses compounds that are structurally and functionally identical to naturally occurring compounds in avocado seed. Because there is no difference between the claimed and naturally occurring  compounds, the claimed compounds do not have markedly different characteristics from what occurs in nature, and thus the invention in claims  a “product of nature” exception. Accordingly, the claims are directed to an exception. Because the claim does not include any additional features that could add significantly more to the exception,  the claims do not qualify as eligible subject matter, and are rejected under 35 U.S.C. § 101. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 18-36  are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Dabas et al. (J. Food Science (Vol 76. N 9, 2011 C1335-1341), cited by the applicant in an IDS
Dabas discloses an orange colored extract from avocado seed prepared by method steps as in claim 32 and its potential application in coloring food products. The extract is considered to inherently contain the claimed compound and/or salts thereof. 
Dabas therefore anticipates the subject matter in claims 18-36, rendering the claims unpatentable.
Claim(s)   18-36 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Jensen (US 2,550,254), cited in an IDS.
Regarding claims 18-36, Jensen discloses an orange-red extract from ground avocado  pits  that  is extracted with a solvent as claimed (Example 1 lines 15-20, column 5 lines 28-43), and is an edible material as claimed, because it is used as an antibacterial  food additive (column 6 lines 56-65) .   The   claimed   compound   is considered inherently present in the extract, and have properties of imparting color to a substrate. 
Jensen therefore anticipates the subject matter in claims 18-36, rendering the claims unpatentable. Jensen discloses an orange, yellow or red extract (depending on solvent, such as methanol, ethanol etc.; i.e. the composition comprising ethanol, i.e. a beverage) from ground avocado (same material used in the instant specification to extract the compounds of the instant claims and of same color) pits that is extracted with a solvent (Example 1 lines 15-20, column 5 lines 28-43), and is an edible material as claimed, because it is used as an antibacterial food additive and diluted with water, solubilized in water or with solvent, such as ethanol, or a dry food product (col 3 and 4-Test 1 and 2; column 5 lines 28-43; column 6 lines 56-65). The claimed compound is considered inherently present in the extract, with  properties of imparting color to a substrate; is a dye solution (with a yellow, red or orange color (col 3, example 1 and col 5) as the extract is extracted from the same material as described in the instant specification, avocado. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11001601 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘601 discloses isolation of the claimed compounds and the application of the compounds in coloring substrates, including food substrates.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le  can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793